DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed on 12/28/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.  Specifically, Applicant’s arguments filed 12/28/2020 applied to the Hiyosh ’095 and Yamaoto ‘082 reference used to reject at least claim 1 in the rejection under 35 USC 102(a)(1). In the current rejection, Applicant’s amendment filed 12/28/2020 necessitated the incorporation of a reference Oba ‘133 by providing the specifically recited claimed an entirety of the side surface of the semiconductor layer being covered with the insulating film, while a side surface of the second electrode is not covered with the insulating film.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oba (JPH 09116133A).
Regarding claim 1, Oba discloses, in at least figure 4 and related text, a semiconductor device comprising: 
a semiconductor layer (41, section of explanation of letters or numberals) including a first electrode forming surface (upper surface of 41, figure), a second electrode forming surface (lower surface of 41, figure) positioned opposite to the first electrode forming surface (upper surface of 41, figure), and a side surface (44, section of explanation of letters or numberals) having a first edge as a boundary with the first electrode forming surface (upper surface of 41, figure) and a second edge as a boundary with the second electrode forming surface (lower surface of 41, figure) (figure); 
a first electrode (43, section of explanation of letters or numberals) formed on the first electrode forming surface (upper surface of 41, figure); 
a second electrode (42, section of explanation of letters or numberals) formed on the second electrode forming surface (lower surface of 41, figure); and 
an insulating film (45, section of explanation of letters or numberals) continuously formed from the first electrode forming surface (upper surface of 41, figure) to the side surface so as to cover the first edge, 
wherein an entirety of the side surface (44, section of explanation of letters or numberals) of the semiconductor layer (41, section of explanation of letters or numberals) is .
Claim(s) 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 2006/0181828).
Regarding claim 8, Sato discloses, in at least figure 1 and related text, a semiconductor device comprising: 
a semiconductor substrate (3, [52]) having a first surface (lower surface of 3, figure), an second surface (upper surface of 31, figure) opposite the first surface (lower surface of 3, figure), and a first side surface (side surface of 31, figure); 
an epitaxial layer (7, [53]) having a third surface (lower surface of 7, figure) that is in contact with the second surface (upper surface of 31, figure) of the semiconductor substrate (3, [52]), a fourth surface (upper surface of 7, figure), opposite to the third surface (lower surface of 7, figure), having a first area (area of 7 under 8/18, figure) and a second area (area of 7 covered with 10, figure) surrounding the first area (area of 7 under 8/18, figure), and a second side surface (side surface of 7, figure); 
a first electrode (8/18, [63]) that is in contact with the first area (area of 7 under 8/18, figure) of the fourth surface (upper surface of 7, figure) of the epitaxial layer (7, [53]); 
a second electrode (9, [65]) that is in contact with the first surface (lower surface of 3, figure) of the semiconductor substrate (3, [52]); and 
an insulating film (10, [54]) covering the second area (area of 7 covered with 10, figure) of the fourth surface (upper surface of 7, figure) of the epitaxial layer (7, [53]), the first side 
wherein the first (side surface of 31, figure) and second (side surface of 7, figure) side surfaces are inclined such that cross sections of the semiconductor substrate (3, [52]) and the epitaxial layer (7, [53]) are increased from the fourth surface (upper surface of 7, figure) toward the first surface (lower surface of 3, figure).
Regarding claim 9, Sato discloses the semiconductor device as claimed in claim 8 as described above.
Sato further discloses, in at least figure 1 and related text, the first (side surface of 31, figure) and second (side surface of 7, figure) side surfaces are coplanar with each other.
Regarding claim 10, Sato discloses the semiconductor device as claimed in claim 9 as described above.
Sato further discloses, in at least figure 1 and related text, an entirety of the first (side surface of 31, figure) and second (side surface of 7, figure) side surfaces is covered with the insulating film (10, [54]).
Regarding claim 11, Sato discloses the semiconductor device as claimed in claim 10 as described above.
Sato further discloses, in at least figure 1 and related text, a side surface of the second electrode (9, [65]) is not covered with the insulating film (10, [54]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Oba (JPH 09116133A) in view of Hiyoshi (US 2015/0295095).
Regarding claim 2, Oba discloses the semiconductor device as claimed in claim 1 as described above.
Oba does not explicitly disclose the semiconductor layer includes a semiconductor substrate constituting the second electrode forming surface and an epitaxial layer formed on the semiconductor substrate and constituting the first electrode forming surface; at least a part of the first electrode comes into Schottky-contact with the epitaxial layer, and the second electrode comes into ohmic contact with the semiconductor substrate.
Hiyoshi teaches, in at least figure 1 and related text, the semiconductor device comprising the semiconductor layer (10, [44]) includes a semiconductor substrate (19, [51]) constituting the second electrode forming surface (lower surface of 10 over 42, [44], figure) and an epitaxial layer (11, [51]) formed on the semiconductor substrate (19, [51]) and constituting the first electrode forming surface (upper surface of 10 under 31, FT, [41], [44], figure); at least a part of the first electrode (31, [44]) comes into Schottky-contact with the epitaxial layer (11, [51]), and the second electrode (42, [44], [56]) comes into ohmic contact with the semiconductor substrate (19, [51]), for the purpose of providing semiconductor diode capable of suppressing a leakage current ([8]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Oba to have the semiconductor layer including a semiconductor substrate constituting the second electrode forming surface and an epitaxial layer formed on the semiconductor substrate and constituting the first electrode forming surface; at least a part of the first electrode coming into Schottky-contact with the epitaxial layer, and the second electrode coming into ohmic contact with the semiconductor substrate, as taught by Hiyoshi, for the purpose of providing semiconductor diode capable of suppressing a leakage current ([8], Hiyoshi).
Regarding claim 3, Oba in view of Hiyoshi discloses the semiconductor device as claimed in claim 2 as described above.
Hiyoshi further teaches, in at least figure 1 and related text, another part of the first electrode (31, [44]) is formed on the insulating film (21, [44]) formed on the first electrode forming surface (upper surface of 10 under 31, FT, [41], [44], figure), for the purpose of providing semiconductor diode capable of suppressing a leakage current ([8]).
Regarding claim 5, Oba discloses the semiconductor device as claimed in claim 1 as described above.

Hiyoshi teaches, in at least figure 1 and related text, the semiconductor device comprising the semiconductor layer (10, [44]) has a tapered shape in which a cross section thereof is increased from the first electrode forming surface (upper surface of 10 under 31, FT, [41], [44], figure) toward the second electrode forming surface (lower surface of 10 over 42, [44], figure), for the purpose of providing semiconductor diode capable of suppressing a leakage current ([8]).
Oba and Hiyoshi are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Oba with the specified features of Hiyoshi because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Oba to have the semiconductor layer having a tapered shape in which a cross section thereof is increased from the first electrode forming surface toward the second electrode forming surface, as taught by Hiyoshi, for the purpose of providing semiconductor diode capable of suppressing a leakage current ([8], Hiyoshi).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oba (JPH 09116133A) in view of Takizawa (US 2014/0332823).

Oba does not explicitly disclose the semiconductor layer is made of gallium oxide.
Takizawa teaches, in at least figure 6B and related text, the device comprising the semiconductor layer (3, [45]) is made of gallium oxide ([45]), for the purpose of providing Schottky barrier diode that can control an increase in the forward voltage and an increase in the contact resistance with the ohmic electrode layer even when the reverse withstand voltage (or reverse breakdown voltage) is increased ([15]).
Oba and Takizawa are analogous art because they both are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Oba with the specified features of Takizawa because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Oba to have the semiconductor layer being made of gallium oxide, as taught by Takizawa, for the purpose of providing Schottky barrier diode that can control an increase in the forward voltage and an increase in the contact resistance with the ohmic electrode layer even when the reverse withstand voltage (or reverse breakdown voltage) is increased ([15], Takizawa).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Oba (JPH 09116133A) in view of Hiyoshi (US 2015/0295095), and further in view of Sato (US 2006/0181828).

Oba in view of Hiyoshi does not explicitly disclose both the semiconductor substrate and the epitaxial layer have a tapered shape in which cross sections thereof are increased from the first electrode forming surface toward the second electrode forming surface.
Sato teaches, in at least figure 1 and related text, the device comprising both the semiconductor substrate (3, [52]) and the epitaxial layer (7, [53]) have a tapered shape in which cross sections thereof are increased from the first electrode forming surface (upper surface of 7, figure) toward the second electrode forming surface (lower surface of 3, figure), for the purpose of providing semiconductor diode protected against overvoltages ([13]).
Oba, Hiyoshi, and Sato are analogous art because they all are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Oba in view of Hiyoshi with the specified features of Sato because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Oba in view of Hiyoshi to have both the semiconductor substrate and the epitaxial layer having a tapered shape in which cross sections thereof are increased from the first electrode forming surface toward the second electrode forming surface, as taught by Sato, for the purpose of providing semiconductor diode protected against overvoltages ([13], Sato).
Regarding claim 7, Oba in view of Hiyoshi and Sato discloses the semiconductor device as claimed in claim 6 as described above.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG-HO KIM/             Primary Examiner, Art Unit 2811